Citation Nr: 0741008	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-15 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial increased rating higher than 20 
percent for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, had more than 29 years of 
service, to include the verified period in the Merchant 
Marines from June 1943 to June 1945, and in the Navy Reserves 
and Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in February 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, RI.  

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

Consideration for an advance on the docket is rendered moot 
as the case is presently before the Board.  


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, at most is 
productive of Level V hearing acuity in the right ear and 
Level VI hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 20 percent for the veteran's service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

It must be noted that the claim for increased rating on 
appeal is a downstream issue from the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
The veteran filed a claim for entitlement to service 
connection for bilateral hearing loss in August 2004.  See 38 
C.F.R. §§ 3.1, 3.155 (2006).  The RO issued a pre-
adjudication VCAA letter in September 2004 informing the 
veteran of what the evidence must show to substantiate a 
claim for service connection.  The RO granted service 
connection and assigned a rating of 20 percent for bilateral 
hearing loss in February 2006, and the veteran has appealed 
the initial rating assigned by the RO.  This is considered a 
"downstream" issue, as the veteran has raised a new issue 
(increased rating), following the grant of the benefits 
sought (service connection).

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for an increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved. Id.  The RO 
issued a statement of the case in April 2006, wherein it 
provided the veteran with the necessary criteria to obtain a 
higher rating for bilateral hearing loss.  Thus, the veteran 
was informed that the evidence needed to substantiate an 
evaluation in excess of 20 percent for bilateral hearing 
loss.  Therefore, VA has met its duty to notify the veteran 
in connection with his claim for an increased rating. 
 Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 500-01 
(2006) (Court found that VA had fulfilled its duty to notify 
when RO, following the submission of notice of disagreement 
regarding effective date assigned for service connection 
claim, issued a statement of the case that addressed what was 
necessary to achieve an earlier effective date for the 
service-connected disability).

The VCAA notice of September 2004, also notified the veteran 
that VA would obtain VA records and records of other Federal 
agencies and that he could submit private medical records.   
The veteran was asked to submit any evidence that would 
include that in his possession.  In March 2006 the veteran 
received notice of the provisions for disability ratings and 
for the effective date of the claim, that is, the date of 
receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date).  
To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided in the letter 
of September 2004, as the claim for an initial increased 
rating for bilateral hearing loss is denied, no disability 
rating or effective date can be assigned as a matter of law 
and therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained pertinent 
medical records and afforded the veteran VA examinations.  As 
the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).



The veteran's June 2005 VA audiological evaluation showed 
pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
65
70
LEFT
70
70
75
75

The average puretone threshold was 57.5 decibels in the right 
ear and 72.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and of 72 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 20 percent disability rating under Diagnostic Code 6100.

The veteran's March 2006 VA audiological evaluation showed 
the following: 



HERTZ



1000
2000
3000
4000
RIGHT
50
55
70
80
LEFT
75
70
75
80

The average puretone threshold was 63.75 decibels in the 
right ear and 75 decibels in the left ear.  The examiner 
noted the veteran had significant difficult understanding how 
to perform speech discrimination tasks and as a result his 
scores were too unreliable.  The examiner indicated the 
veteran should be rated based on pure-tones alone.  



The veteran's June 2007 found as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
70
80
LEFT
70
70
75
80

The average puretone threshold was 65 decibels in the right 
ear and 73.75 decibels in the left ear.  The veteran again 
had difficulty with speech discrimination task and it was 
noted that he should be rated on his pure tone results.  

As noted above, the correct rating is derived by mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  The degree of bilateral hearing loss shown by the 
examination in June 2005 fails to meet the standards for a 
rating higher than 20 percent.  While this examination showed 
no exceptional pattern of hearing impairment in the right 
ear, the veteran did have exceptional hearing impairment in 
the left ear as defined by 38 C.F.R. § 4.86.  Nevertheless, 
even if the veteran's puretone threshold average of the left 
ear is evaluated under Table VIa, the veteran's bilateral 
hearing loss would still not warrant a rating higher than 20 
percent.  

As noted above, the veteran's VA audiological evaluations in 
March 2006 and July 2007 could not provide speech recognition 
ability.  Both examinations showed that the veteran had 
exceptional hearing impairment in the left ear but not in the 
right ear.  Thus under VA regulations his left ear hearing 
loss could be rated under Table VIa and would be productive 
of Level VI hearing acuity.  Even if the regulations allowed 
for the veteran's right ear to be evaluated based on puretone 
threshold average alone, the right ear at most would be 
productive of Level V hearing acuity.  Under Table VII, the 
combination of Level V hearing acuity in the right ear and 
Level VI hearing acuity in left ear still would not merit a 
rating in excess of 20 percent for bilateral hearing loss.  

In sum, there is a preponderance of evidence against the 
veteran's claim at any time during the appeal period.  The 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  


ORDER

Entitlement to an initial increased rating higher than 20 
percent for bilateral hearing loss is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


